Case 5:17-cv-00655-C Document 90-1 Filed 11/14/18 Page 1 of 4




                                                                Exhibit 1
Case 5:17-cv-00655-C Document 90-1 Filed 11/14/18 Page 2 of 4




                                                                Exhibit 1
Case 5:17-cv-00655-C Document 90-1 Filed 11/14/18 Page 3 of 4




                                                                Exhibit 1
Case 5:17-cv-00655-C Document 90-1 Filed 11/14/18 Page 4 of 4




                                                                Exhibit 1
